Order entered on December 16, 1966 appealed from unanimously modified in the exercise of discretion, to provide that the motion is denied, without prejudice to renew on condition respondents pay a full bill of costs to date plus $250, such payment to be made within 10 days after service of a copy of the order entered herein, with notice of entry. As so modified the order is otherwise affirmed, with $30 costs and disbursements to appellants. In the event the condition is not fully met, the order appealed from is modified, in the exercise of discretion, to deny leave to renew, with $30 costs and disbursements to appellants. In this personal injury action plaintiffs have been compelled to commence several actions. In some instances this was because of erroneous information given them by defendants, apparently closely related corporations. Additionally, defendants were advised prior to the return date of the motion of a deficiency in their moving papers. This advice was coupled with an offer by plaintiffs to extend the return day of the motion so that the deficiency might be remedied. The offer was rejected. Thus defendants acted with knowledge. The facts and eircumstancs revealed by the record warrant the imposition of the. condition above. Concur — Botein, P. J., Stevens, Steuer, Rabin and McNally, JJ.